         Case 7:21-cr-00114-PMH Document 46 Filed 07/26/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                   The Court shall enter the proposed Order Excluding
                                                   Time  under
                                                      United Statesthe  Speedy
                                                                    District       Trial Act separately.
                                                                             Courthouse
                                                      300 Quarropas Street
                                                   TheWhite Plains,
                                                        Clerk       New Court
                                                                of the  York 10601
                                                                               is respectfully
                                                                                      directed to
                                                   terminate the motion sequence pending at Doc. 45.
                                                      July 23, 2021
BY ECF                                             SO ORDERED.
The Honorable Philip M. Halpern
United States District Judge                       _______________________
                                                       ______________
Southern District of New York                      Philip M. Halpern
The Hon. Charles L. Brieant Jr.                    United States District Judge
Federal Building and United States Courthouse
300 Quarropas Street                               Dated: White Plains, New York
                                                          July 23, 2021
White Plains, New York 10601

               Re: United States v. Juan Soto Guzman, et al., Case No. 21 Cr. 114 (PMH)

Dear Judge Halpern:

        The Government respectfully submits this letter motion and proposed order for an
exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the above-referenced
case, as further explained below.

         The prior status conference scheduled for July 22, 2021 was adjourned to October 19, 2021.
As the Court is aware, on July 14, 2021, the criminal clerk for the Government informed the Court
that it had been advised by the Bureau of Prisons that defendant Juan Soto Guzman would not be
able to be produced in-person for the status conference due to an outbreak of COVID-19 in his
unit and the imposition of a two-week quarantine. On July 19, 2021, Daniel Hochheiser, counsel
for Mr. Guzman, submitted a letter conveying Mr. Guzman’s request that he be produced for the
status conference in-person or, alternatively, for an adjornment of the conference to the next
available date for an in-person status conference. (ECF No. 40.) On July 20, 2021, defendant
Melfrin Abreu Polanco retained new counsel, Evans Prieston, who submitted a letter that same
day requesting that the status conference be adjourned to after September 1, 2021. (ECF No. 41.)
On July 21, 2021, the Government submitted a letter consenting to both defendants’ requests for
adjournment of the status conference. That same day, the Court adjourned the status conference
to October 19, 2021. (ECF No. 42.)

        The Government respectfully submits that an exclusion of time through to October 19,
2021 would serve the ends of justice and outweigh the best interest of the public and the defendants
in a speedy trial because it would permit the parties to discuss a pre-trial disposition of the case,
the defendants and their counsel to continue to review discovery, and the defendants to determine
whether any motions are necessary in the event that the parties are not able to reach a resolution.
In addition, such exclusion of time would further permit Mr. Prieston as new counsel for Mr.
Polanco, to consult with his client and review the balance of discovery produced prior to his
retention.
         Case 7:21-cr-00114-PMH Document 46 Filed 07/26/21 Page 2 of 2

The Honorable Philip M. Halpern                                                       Page 2
United States v. Juan Soto Guzman, et al., Case No. 21 Cr. 114 (PMH)
July 23, 2021


        I have been advised by Mr. Prieston, counsel for Mr. Polanco, that he consents to the
foregoing request. I have been advised Mr. Hochheiser, counsel for Mr. Guzman, that he has not
had an opportunity to discuss with Mr. Guzman the adjournment to October 19 and any exclusion
of time, and therefore cannot provide consent at this time.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney

                                       by: /s/ Kevin T. Sullivan
                                           Kevin T. Sullivan
                                           Assistant United States Attorney
                                           914-993-1924

cc:    Daniel Hochheiser, Esq. (via ECF)
       Evans Prieston, Esq. (via ECF)
